PER CURIAM.
Willie James Jones seeks a belated appeal, stating that he timely gave a notice of appeal to prison officials for mailing but the notice never reached its intended destination, the clerk of the circuit court. The state opposes the petition on authority of Alterisio v. State, 704 So.2d 164 (Fla. 5th DCA 1997). We find Alterisio distinguishable because petitioner here has made his allegations under oath and has provided evidence that he gave a document to prison officials for mailing on the day in question.
Upon consideration of the above, the petition for belated appeal of the order of September 1, 1998, denying postconviction *728relief in Jackson County case numbers 88-705, 88-741, 88-881, 88-882, 88-883, 88-884, and 88-885, is granted. Upon issuance of mandate in this cause, a copy of the opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. Fla. R.App. P. 9.140(j)(5)(D).
ALLEN, WOLF and BENTON, JJ„ concur.